DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 03/12/2021. Claims 1-33 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 06/17/2020 is acceptable.

Information Disclosure Statement


Election/Restrictions
Applicant’s election, with traverse, Invention I, of Species I: claims 1-20 and 29-33, in the “Response to Election / Restriction Filed” filed on 03/12/2021 is acknowledged and entered by Examiner. 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Furthermore, the species require separate classification searches (i.e. H01l29/1602, H01l29/45, H01l21/04, H01l29/167) such as there are mutually exclusive features and these mutually exclusive features are categorized in the separate classes. Additionally, the species require different text searches.
The requirement is still deemed proper and is therefore made FINAL.
Claim 1-20 and 29-33, will be considered for examination and claims 21-28 will be considered withdrawn from consideration.

Claim Rejection- 35 USC § 103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of Kim et al ( US 2016/0126317 A1; hereafter Kim).

    PNG
    media_image1.png
    392
    699
    media_image1.png
    Greyscale

Regarding claim 1, SUZUKI discloses an electronic device comprising: 
a n-type diamond layer (Fig 1, diamond layer 11, Para [0024]); a nanostructured layer (Fig 1, semiconductor layer 30, Para [0018]) on the n-type diamond layer (Fig 1,  
But SUZUKI does not disclose explicitly semiconductor layer is carbon layer.
In a similar field of endeavor, Kim discloses semiconductor layer is carbon layer (Para [0046, 0143, and 0190]).
Since SUZUKI and Kim are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by Kim would have been recognized in the pertinent art of SUZUKI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI in light of Kim teaching “semiconductor layer is carbon layer (Para [0046, 0143, and 0190])” for further advantages such as enhance efficiency and performance of semiconductor device.

Alternate Rejection:

Claims 1-3, 12, 18-20, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of SUZUKI et al ( US 2010/0308343 A1; hereafter SUZUKI’343).

    PNG
    media_image1.png
    392
    699
    media_image1.png
    Greyscale

Regarding claim 1, SUZUKI discloses an electronic device comprising: 
a n-type diamond layer (Fig 1, diamond layer 11, Para [0024]); a nanostructured layer (Fig 1, semiconductor layer 30, Para [0018]) on the n-type diamond layer (Fig 1,  diamond layer 11, Para [ 0024]) ; and a metal contact layer  ( Fig 1, electrode 40, Para [ 0035]) on the nanostructured carbon layer (semiconductor layer 30, Para [0018]), wherein the metal contact layer ( Fig 1, electrode 40, Para [ 0035]) and the nanostructured carbon layer (Fig 1, semiconductor layer 30, Para [0018]) form a contact structure (40) in conductive electrical communication with the n-type diamond layer (Fig 1, diamond layer 11, Para [0024]).  
But SUZUKI does not disclose explicitly semiconductor layer is carbon layer.
In a similar field of endeavor, SUZUKI’343 discloses semiconductor layer is carbon layer (Para [0027, 0076]).
SUZUKI and SUZUKI’343 are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by Kim would have been recognized in the pertinent art of SUZUKI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI in light of SUZUKI’343 teaching “semiconductor layer is carbon layer (Para [0027, 0076])” for further advantages such as enhance efficiency and performance of semiconductor device.

Regarding claim 2, SUZUKI and SUZUKI’343 discloses the device of claim 1, SUZUKI’343 further discloses wherein the nanostructured carbon layer comprises n- type conductivity (Para [0027, 0076]). 
Since SUZUKI and SUZUKI’343 are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by SUZUKI’343 would have been recognized in the pertinent art of SUZUKI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI in light of SUZUKI’343 teaching “wherein the nanostructured carbon layer comprises n- type conductivity (Para [ 0027, 0076])”  for further advantages such as enhance efficiency and performance of semiconductor device.

Regarding claim 3, SUZUKI and SUZUKI’343 discloses the device of claim 1, SUZUKI’343 further discloses wherein the nanostructured carbon layer is doped with nitrogen (Para [0027, 0076]). 
SUZUKI and SUZUKI’343 are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by SUZUKI’343 would have been recognized in the pertinent art of SUZUKI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI in light of SUZUKI’343 teaching “wherein the nanostructured carbon layer is doped with nitrogen (Para [0027, 0076]) ” for further advantages such as enhance efficiency and performance of semiconductor device.

Regarding claim 12, SUZUKI and SUZUKI’343 discloses the device of claim 1, SUZUKI further discloses the wherein the n-type diamond layer is doped with phosphorus (Para [0024]). 

Regarding claim 18, SUZUKI and SUZUKI’343 discloses the device of claim 1, SUZUKI further discloses further comprising: 3Serial No. 16/860,512Attorney Docket No. 1135-158 a p-type diamond layer (12); and an intrinsic diamond layer (13, Para [ 0019-0026]) that is arranged between the p-type diamond layer (12) and the n- type diamond layer (11) to form a p-i-n diode structure ( Fig 1, Para [ 0019-0026]).  

Regarding claim 19, SUZUKI and SUZUKI’343 discloses the device of claim 1, SUZUKI further discloses wherein the metal contact layer comprises at least one of titanium, platinum, gold, or alloys thereof (Para [ 0035]).  

Regarding claim 20, SUZUKI and SUZUKI’343 discloses the device of claim 1, SUZUKI further discloses wherein the metal contact layer comprises at least one of molybdenum, tungsten, rhenium, or alloys thereof (Para [ 0035]).  

Regarding claim 29, SUZUKI discloses an electronic device comprising: 
a diamond layer (Fig 1, diamond layer 11, Para [0024]); a nanostructured carbon layer (Fig 1, semiconductor layer 30, Para [0018]) on the diamond layer (Fig 1, diamond layer 11, Para [0024]); and a metal contact layer  ( Fig 1, electrode 40, Para [ 0035]) on the nanostructured carbon layer (Fig 1, semiconductor layer 30, Para [0018]), wherein the metal contact layer ( Fig 1, electrode 40, Para [ 0035])  and the nanostructured carbon layer (Fig 1, semiconductor layer 30, Para [0018]) form a contact structure (40) in conductive electrical communication with the diamond layer  (Fig 1, diamond layer 11, Para [0024]).  
But SUZUKI does not disclose explicitly semiconductor layer is carbon layer.
In a similar field of endeavor, SUZUKI’343 discloses semiconductor layer is carbon layer (Para [0027, 0076]).
Since SUZUKI and SUZUKI’343 are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by Kim would have been recognized in the pertinent art of SUZUKI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI in light of SUZUKI’343 teaching “semiconductor layer is carbon layer (Para [0027, 0076])” for further advantages such as enhance efficiency and performance of semiconductor device.

Regarding claim 30, SUZUKI and SUZUKI’343 discloses the device of claim 29, SUZUKI’343 further discloses wherein the nanostructured carbon layer comprises n- type conductivity (Para [0027, 0076]).  
Since SUZUKI and SUZUKI’343 are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by Kim would have been recognized in the pertinent art of SUZUKI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI in light of SUZUKI’343 teaching “wherein the nanostructured carbon layer comprises n- type conductivity (Para [0027, 0076])”  for further advantages such as enhance efficiency and performance of semiconductor device.

Regarding claim 33, SUZUKI and SUZUKI’343 discloses the device of claim 29, SUZUKI further disclose wherein the diamond layer comprises a thickness in a range from about 500 nm to about 300 µm ( Para [ 0024]).

Claims 4-5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of SUZUKI et al ( US 2010/0308343 A1; hereafter SUZUKI’343) as applied claims above and further in view of Uchida et al ( US 2006/0220026 A1; hereafter Uchida).
 
Regarding claim 4, SUZUKI and SUZUKI’343 discloses the device of claim 3, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 4.5x1020 cm 3 to about 5.5x1020 cm-3.
In a similar field of endeavor, Uchida discloses wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 4.5x1020 cm 3 to about 5.5x1020 cm-3 ( Claim 30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Uchida teaching “wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 4.5x1020 cm 3 to about 5.5x1020 cm-3 (Claim 30) “for further advantages such as formation of reliable semiconductor device. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 5, SUZUKI and SUZUKI’343 discloses the device of claim 3, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x1020cm-3.  
In a similar field of endeavor, Uchida discloses wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x1020cm-3 (Claim 30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Uchida teaching “wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x100cm-3 (Claim 30) “for further advantages such as formation of reliable semiconductor device. Generally, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 31, SUZUKI and Kim discloses the device of claim 30, But SUZUKI and Kim does not disclose explicitly wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 1x1020 cm3.  
In a similar field of endeavor, Uchida discloses wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x100cm-3 (Claim 30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).


in the art before the effective filing date of the invention to modify SUZUKI, Kim in light of Uchida teaching “wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x100cm-3 (Claim 30) “for further advantages such as formation of reliable semiconductor device. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 6-9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of SUZUKI et al ( US 2010/0308343 A1; hereafter SUZUKI’343)  as applied claims above and further in view of Qian et al ( US 2008/0206576 A1; hereafter Qian).

Regarding claim 6, SUZUKI and SUZUKI’343 discloses the device of claim 1, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 300 nm to about 500 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 300 nm to about 500 nm (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges 

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 300 nm to about 500 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 7, SUZUKI and SUZUKI’343 discloses the device of claim 1, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Regarding claim 8, SUZUKI and SUZUKI’343 discloses the device of claim 1, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 200 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 200 nm. (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 200 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 9, SUZUKI and SUZUKI’343 discloses the device of claim 1, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 500 nm to about 1000 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 500 nm to about 1000 nm (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 500 nm to about 1000 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 32, SUZUKI and SUZUKI’343 discloses the device of claim 29, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of SUZUKI et al ( US 2010/0308343 A1; hereafter SUZUKI’343) as applied claims above and further in view of MIYAZAKI et al ( US 2019/0348284 A1; hereafter MIYAZAKI).

Regarding claim 10, SUZUKI and SUZUKI’343 discloses the device of claim 1, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3.  
In a similar field of endeavor, MIYAZAKI discloses wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3 (Claim 3 and claim 16). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of MIYAZAKI teaching “wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3 (Claim 3 and claim 16) “for further advantages such as with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 11, SUZUKI and SUZUKI’343 discloses the device of claim 1, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 1x1017 cm 3 to about 5x1020 cm-3.  
In a similar field of endeavor, MIYAZAKI discloses wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3 (Claim 3 and claim 16). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of MIYAZAKI teaching “wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3 (Claim 3 and claim 16) “for further advantages such as with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of SUZUKI et al ( US 2010/0308343 A1; hereafter SUZUKI’343) as applied claims above and further in view of Koike et al ( US 2011/0233560 A1; hereafter Koike).

Regarding claim 13, SUZUKI and Kim discloses the device of claim 1, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the contact structure comprises an electrical contact resistivity in a range from about 1x103 Ώ cm2 to about 6x 103 Ώ cm2 at room temperature.  
In a similar field of endeavor, Koike discloses wherein the contact structure comprises an electrical contact resistivity in a range from about 1x103 Ώ cm2 to about 6x 103 Ώ cm2 at room temperature (Para [0103]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Koike teaching “wherein the contact structure comprises an electrical contact resistivity 3 Ώ cm2 to about 6x 103 Ώ cm2 at room temperature (Para [0103]) “for further advantages such as better electrical connectivity and improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of SUZUKI et al ( US 2010/0308343 A1; hereafter SUZUKI’343) as applied claims above and further in view of Kumano et al ( US 2015/0200265 A1; hereafter Kumano).

Regarding claim 14, SUZUKI and SUZUKI’343 discloses the device of claim 1, But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the contact structure comprises an electrical contact resistivity in a range from about 1x10-3 Ώ cm2 to about 6x10-3 Ώ cm- at a temperature of about 300'C.  
In a similar field of endeavor, Kumano discloses wherein the contact structure comprises an electrical contact resistivity in a range from about 1x10-3 Ώ cm2 to about 6x10-3 Ώ cm- at a temperature of about 300'C (Para [0045, 0050] discloses same materials stack instant application. therefore, same materials stack with have same resistivity ).
in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Kumano teaching “wherein the contact structure comprises an electrical contact resistivity in a range from about 1x10-3 Ώ cm2 to about 6x10-3 Ώ cm- at a temperature of about 300'C (Para [0045, 0050] discloses same materials stack instant application. Therefore, same materials stack with have same resistivity) “for further advantages such as better electrical connectivity and improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of SUZUKI et al ( US 2010/0308343 A1; hereafter SUZUKI’343) as applied claims above and further in view of Suzuki et al ( US 2015/0236097A1; hereafter Suzuki’097).

Regarding claim 15, SUZUKI and SUZUKI’343 discloses the device of claim 1, the combination of SUZUKI and SUZUKI’343 discloses a nanostructured carbon layer on a surface the n-type diamond layer. But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer is on a surface of the n-type a (100)   crystallographic plane or is off-axis from the (100) crystallographic plane by no more than 20 degrees.  
In a similar field of endeavor, Suzuki’097 discloses wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (100)   crystallographic plane or is off-axis from the (100) crystallographic plane by no more than 20 degrees (Para [0035]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Suzuki’097 teaching “wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (100)   crystallographic plane or is off-axis from the (100) crystallographic plane by no more than 20 degrees (Para [0035])“for further advantages such as high quality and reliable semiconductor device formation.

Regarding claim 16, SUZUKI and SUZUKI’343 discloses the device of claim 1, the combination of SUZUKI and SUZUKI’343 discloses a nanostructured carbon layer on a surface the n-type diamond layer. But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (111) crystallographic plane or is off-axis from the (111) crystallographic plane by no more than 20 degrees.  
In a similar field of endeavor, Suzuki’097 discloses wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (111) crystallographic plane or is off-axis from the (111) crystallographic plane by no more than 20 degrees (Para [0034]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Suzuki’097 teaching “wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (111) crystallographic plane or is off-axis from the (111) crystallographic plane by no more than 20 degrees (Para [0034]) “for further advantages such as high quality and reliable semiconductor device formation.


Regarding claim 17, SUZUKI and SUZUKI’343 discloses the device of claim 1, the combination of SUZUKI and SUZUKI’343 discloses a nanostructured carbon layer on a surface the n-type diamond layer. But SUZUKI and SUZUKI’343 does not disclose explicitly wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (110) crystallographic plane or is off-axis from the (110) crystallographic plane by no more than 20 degrees.  
In a similar field of endeavor, Suzuki’097 discloses wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (110) crystallographic plane or is off-axis from the (110) crystallographic plane by no more than 20 degrees (Para [0018, 0042]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, SUZUKI’343 in light of Suzuki’097 teaching “wherein the nanostructured carbon layer is on a surface of the n-comprises a (110) crystallographic plane or is off-axis from the (110) crystallographic plane by no more than 20 degrees (Para [0018, 0042])  “for further advantages such as high quality and reliable semiconductor device formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898